Title: To Thomas Jefferson from Philip Pearson, 19 December 1802
From: Pearson, Philip
To: Jefferson, Thomas


          
            May it please your Excellency. 
            Bunker Hill 19th. Decemr. 1802.
          
          We the Trustees of Jefferson Monticello Society in Fairfield District and State of South Carolina at this distance beg leave to represent to your Excellency that the Society considering the general introduction of learning and Science in any free Country to be one great means of advancing and securing its national prosperity and happiness; and influenced solely by those motives which had for their object the public good, have with the aid of our benefactors the friends of literature, at a very considerable expense Erected a handsome and commodious building near Broad River in the District aforesaid, and there Established a School by the name of Jefferson Monticello Academy; That we have every reason to believe great and important advantages must result to this Country from the Establishment provided the design can be carried fully into effect; But the ability of the Society being unequal to their good intentions, their plan for carrying into Execution what they consider a laudable and beneficial undertaking must in some measure be frustrated or delayed for want of the means to accommodate the same with a Library and other Apparatus necessary for the instruction of youth in the more advanced branches of learning and Science, unless the Honorable the Legislature of this State to whom we have applied, or the Liberal and Affluent should patronize the Establishment so far as to give the Society the pecuniary aid they so essentially need. 
          The Society have engaged a Worthy able Tutor to the Academy and the Institution though embarrassed with difficulties appears to flourish. Our youth have been honoured with public Encomiums on their progress in Literature, on their compositions, and the propriety with which they have in public Exhibited their Scholastic Exercises: We are therefore the more Sollicitous to see the same compleatly acommodated and permanently Established, that not only our youth but those of succeeding Generations at Jefferson Monticello Academy may acquire the advantages of a virtuous and liberal Education; and that the worthy name (dear to all good Citizens) which it has received as a testimony of the high opinion we entertain of your Excellency’s distinguished virtues, may be perpetuated to posterity: And this being the sum of our Wishes we are the less backward in making known our wants to the Patriotic and the Wealthy, the friends of Science and of Literature. 
          Our worthy benefactor General Richard Winn will convey and present this our humble Address, which we hope your Excellency’s singular goodness will Excuse, as we are with Submission and sentiments of the highest esteem and Veneration, May it please your Excellency. 
          Your Excellency’s most Obedient And most devoted Servants
          
            Phil.’ Pearson in behalf of himself and James Davis Trustees for the Society.
          
        